Citation Nr: 9927593	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of right foot 
injury, to include post-traumatic arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel





INTRODUCTION

The veteran had active military service from March 1963 to 
February 1965. 

Although the claim submitted by the veteran in April 1994 
appeared to be directed solely at pension, he did report the 
right foot disability beginning in 1963, and a claim for 
pension may be considered to be a claim for compensation.  
38 C.F.R. § 3.151(a) (1998).  The right foot issue is before 
the Board.  For reasons which will set forth below, although 
the RO developed this issue on the basis of new and material 
evidence, it will be treated on a de novo basis by the Board.  
Throughout the pendency of this claim, the veteran and his 
representative have made arguments which are actually 
pertinent to the issue of service connection on the merits, 
as they have contended that the service medical records (of 
record since the initial claim) alone should have supported a 
grant of service connection.  Thus, a remand to allow the 
veteran to present argument pertinent to the issue of service 
connection, rather than the issue of whether new and material 
evidence had been presented, would be inefficient and 
unnecessary. 

The RO, in a decision in May 1996, in addition to another 
determination, granted a permanent and total rating for 
pension purposes.  There is no Notice of Disagreement (NOD) 
as to the effective date assigned, and this issues is not 
before the Board, inasmuch as it raises a separate and 
distinct claim which has not yet been considered.  Ephraim v. 
Brown, 82 F. 3rd 399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service medical records show acute injury to the right 
foot in 1964, resolving without residuals.

2.  The veteran filed his original claim in 1980, and the 
evidence showed evidence of dorsum deformity and arthritis of 
the first tarsometatarsal.

3.  The veteran's claim for residuals of right foot injury 
has remained pending since April 1980.

4.  The more probative competent medical evidence of 
demonstrates that there was no chronic right foot disability 
in service or for many years thereafter, or of a relationship 
between the post service right foot problems and service.


CONCLUSION OF LAW

The evidence does not show residuals of right foot injury 
incurred in or aggravated during military service, and 
arthritis of the right foot may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection and pension 
benefits in 1980.  Notice to the veteran in October 1980 did 
not include the denial of service connection for residuals of 
right foot injury, however.  Subsequent attempts by the 
veteran to reopen his claim were subject to notices based on 
the premise that he had to submit new and material evidence.  
Thus, the veteran was never afforded the opportunity to 
submit a notice of disagreement as to the issue of 
entitlement to service connection for residuals of a right 
foot injury on the merits.  The Board therefore concludes 
that in the absence of proper notice, his claim has remained 
open since April 1980.  38 C.F.R. § 19.114, (as in effect in 
1980); §§ 3.104, 19.25, 20.1103 (1998).

The veteran did injure his right foot in service, and a VA 
physician in 1980 rendered a diagnosis of residuals of right 
foot injury.  On the basis of the current case law, which 
requires that this evidence be presumed to be true for the 
limited purpose of establishing a well grounded claim, his 
claim for service connection for residuals of right foot 
injury must be presumed to be plausible, and thus well 
grounded.   King v. Brown, 5 Vet. App. 19 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board further 
finds that the RO has amply discharged the duty to assist 
under 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
(90) days or more during a period of war and a chronic 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.


Factual Background

The veteran's service medical records showed contusion to the 
right foot of May 29,1964.  There was swelling, 
discoloration, and tenderness of the dorsum of the right 
foot.  X-rays studies of the right foot were negative.  He 
was discharged to light duty several days later.  Another 
record entry on the day of the injury notes that Darvon was 
given for pain at 2200 hours, and at 0025 hours the veteran 
complained of severe pain in the right foot.  At 0340 hours 
he complained that the had to urinate and could not walk.  A 
crutch was given the veteran and he then complained that the 
pain was too bad for him to move and he requested pain 
medication and none was given.  He subsequently reported 
right foot pain on the 31st.  The 6th of June 1964 he went to 
sick call with complaint of pain in the right ankle.  It was 
noted that the previous diagnosis was contusion.  The 
"[f]oot keeps hurting."  Elevation as often as possible and 
limited duty were prescribed.  There were no further recorded 
right foot complaints for the remainder of his time in 
service.

Separation examination in February 1965 was negative for 
abnormality of the feet.  Examination for the reserves, in 
November 1966 found no abnormality of the feet.  The veteran 
did report right foot injury in 1965, now with cramps in the 
foot and leg on long standing, relieved by rest, and no 
dysfunction while walking.

When the veteran applied for service connection for a right 
foot disability, and pension, in April 1980, following an on 
the job neck injury, he reported no post-service treatment 
for the right foot.  He submitted a medical statement from 
Dr. J. C., dated in November 1979.  The statement contained 
no reference to the right foot.

The RO, in May 1980 sent a letter to the veteran, asking that 
he submit VA Form 21-4176 for right foot injury, and 
additional information concerning his on-the-job injury.  

According to the report of a VA examination in August 1980, 
the veteran stated that he injured his right foot when he 
fell down a ladder on a ship.  He was treated with hot soaks 
and rest for several days.  He stated that he continued to 
have trouble with his foot since.  The foot would ache and 
swell occasionally, and it developed a bony prominence over 
the dorsum, which was tender.  Physical examination found the 
right foot to be normal except for the bony prominence over 
the first metatarsal which had the appearance of an 
exostosis.  It was slightly tender to palpation.  The ankle 
had full range of motion.  X-ray studies of the right foot 
revealed degenerative changes present about the first 
tarsometatarsal joint.  The examination diagnosis was 
residuals of injury to the right foot.

By rating action in September 1980, service connection for 
residuals of injury to the right foot was denied.  Rating 
memorandum noted that no right foot disability was found on 
examinations in 1965 and 1966, and that there was no evidence 
that arthritis of the first tarsal and metatarsal joint was 
due to injury in service.  Notice to the veteran in October 
1980 did not include the denial of service connection for the 
right foot, however.

A VA outpatient clinic record dated in May 1986 showed 
complaints of painful and swollen right ankle, for one year.  
He reported falling down stairs in the Navy, and denied 
recent trauma.  X-ray studies showed ossification of ligament 
of tendon in between  the tibia and fibula.  Examination of 
the ankle showed no edema or erythema, and full range of 
motion.  The diagnosis was mild degenerative joint disease.

In May 1986 the veteran submitted a report of accidental 
injury (VA Form 21-4176) concerning his right foot.  He 
reported that when returning from authorized liberty during 
service, when entering quarters where some men were playing 
cards, one of then hit him and knocked him down stairs and 
his right foot was badly bruised and sprained.  He was in 
sickbay for about a month and then on crutches for a while.  
He was unsure about the date of the incident, noting that it 
occurred in 1963 or 1964.  In June 1986 he submitted VA Form 
21-527, asking that medical records from a VA facility be 
secured, and that his right foot injury be considered service 
connected.

Dr. A. Miller, in a statement dated in June 1986, noted that 
the veteran had an appointment in July 1986 at a rheumatology 
clinic.  He had reported a history of rheumatoid arthritis; 
however, lab reports showed a negative rheumatoid factor and 
sedimentation rate.  He was started on Naprosyn.  

A June letter to the veteran, at the address provided in May 
1986, noted that his claim was delayed pending receipt of 
information; the letter was returned with the handwritten 
admonition "Not at this address, Return to Sender."

The veteran was treated for alcoholism and chronic pain 
syndrome in a VA medical facility in June and July 1986, with 
no reference to the right foot.

In August 1986 the veteran was scheduled for examination.  
Notices to the veteran of this event were returned as 
undeliverable in June and July 1986.

The veteran, in a statement in June 1987, declared that he 
was currently a patient in a VA facility, and wanted to 
reopen his claim for service connection for the right foot, 
and rheumatoid arthritis as arthritis of the right foot had 
spread to his knees, hips, shoulders, and neck.  He provided 
a new address.

The veteran was informed in a July 1987 letter, that was not 
returned, that service connection for the right foot had been 
previously denied in September 1980, and that if he wished to 
reopen a claim he must submit new and material evidence to 
show that the disability was incurred in or aggravated by 
military service.  There was no response from the veteran.

In February 1991 the veteran filed a claim for a bilateral 
foot disability, showing treatment in a VA medical facility.  
An orthopedic clinic record shows that the veteran had 
infection in the right foot the previous fall, and was 
hospitalized for pancreatitis.  He complained of right knee 
and right foot pain.  Fracture of the right foot in 1963 was 
reported.  Examination showed an antalgic gait, full range of 
motion, and no effusion.  X- rays showed post-traumatic 
arthritis of the right foot, which was also the examiner's 
diagnostic impression.  

A rating action in July 1991 denied service connection for 
residuals of right foot injury, including post-traumatic 
arthritis, and a left foot disability.  The veteran was 
informed of the prior denial for the right foot disability 
later that same month, and of his appellate rights.  

In April 1994, the veteran submitted VA Form 21-526, and in 
item 17, his list of disabilities included the right foot, 
beginning in 1963.  He skipped items 21 and 22 (claiming 
compensation for a service-connected disability), and 
completed the remainder of the form pertinent to his claim 
for total disability.  

The veteran was provided hospitalization by the VA in April 
1994.  He was seeking detoxification for alcohol.  There were 
no complaints or findings relative to his right foot.  

The RO, in a rating action in September 1994, denied 
entitlement to pension benefits, and the rating decision 
showed as not service connected, residuals of injured right 
foot, post-traumatic arthritis, rated 10 percent, along with 
other rated disorders.  The notice to the veteran in 
September 1994, indicated that the enclosed copy of the 
rating identified the evidence considered, and informed him 
of the basis for the denial of pension.  

The veteran, in a statement dated in late September 1994, 
noted that he disagreed with the VA letter turning down his 
claim for service connection for right foot, and non-service 
connected pension.  The RO provided the veteran with a 
statement of the case (SOC) in November 1994, that included 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
residuals of right foot injury, post-traumatic arthritis.  

Received in October 1994 were copies of VA clinic records for 
the veteran, variously dated in 1994, showing various 
complaints, including leg, knee and back pain, with no 
reference to the right foot.  

The veteran in his March 1995 substantive appeal, reported 
post-traumatic arthritis in the right foot due to injury in 
service.  He requested a hearing before a traveling Member of 
the Board.

The veteran was hospitalized on several occasions in 1995 and 
1996 for conditions not at issue.  There is no pertinent 
information concerning his right foot contained in the 
hospitalization reports.  When hospitalized in September and 
October 1995 he reported a history of various medical 
problems, including a gunshot wound to the right leg, with no 
reference to right foot injury.  

An October 1995 communication from the veteran to his 
representative indicates that he was homeless at that time 
and had no current residence.

Received in February 1997 were copies of private medical 
records for the veteran in 1993, which did not address any 
right foot disability.

The Board notes that in 1996 and 1997 the RO had letters to 
the veteran returned as undeliverable.  The veteran in a 
statement dated in July 1997, reported his new address, that 
he was still contesting the denial of the right foot, and he 
noted treatment at several VA facilities.

VA records of medical treatment for the veteran from 1994 to 
1997 do not show treatment or evaluation of the right foot, 
however, bilateral joint disease of the knees was noted when 
hospitalized in 1996 and 1997.

A letter to the veteran in April 1998, to his address of 
record, was returned.  The RO, in June 1998 tried to contact 
the veteran through an address and phone number for his 
sister in Georgia, to no avail.  A Social Security trace on 
the veteran in July 1998 showed only the address provided by 
the veteran in July 1997.  A credit report on the veteran in 
July 1998 showed no available address for the veteran.  

Notifications to the veteran in September 1998, and March 
1999 concerning his request for a Travel Board hearing, were 
sent to the last known address, and were returned.  An April 
5, 1999 letter sent to the veteran at a new address, 
informing him of his scheduled hearing, and prior 
notifications, was not returned.  The veteran did not appear 
for the hearing, and there was no subsequent communication 
giving good cause.  38 C.F.R. § 20.704(1998).


Analysis

At the outset the Board would like to commend the RO for 
their concerted efforts to provide notification to the 
veteran.  The veteran has not entirely cooperated with the RO 
in this regard.  The situation of homelessness is an 
especially difficult one, requiring extra measures on the 
part of both the veteran and the RO:  the veteran must remain 
in contact with the RO, and the RO is tasked with additional 
efforts such as those forth in 38 C.F.R. § 1.710.  Upon 
review of the record, however, the Board is of the opinion 
that the RO has satisfied the required extra measure of 
effort to provide notification of the scheduled hearing to 
the veteran.

The only positive evidence in support of the veteran's claim 
is the diagnosis of residuals of injury to the right foot 
provided on examination by the VA in August 1980, and the 
January 1991 diagnosis of post-traumatic arthritis of the 
right foot.  Neither physician was provided with the 
veteran's service medical records.  The diagnoses rendered, 
therefore, were based solely upon the veteran's own reported 
history.  An otherwise-uninformed diagnosis can be no better 
than the history alleged by the claimant.  In other words, 
when a medical diagnosis is made based upon reliance on 
unsupported history furnished by a claimant, that diagnosis 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993); Black v. Brown, 5 Vet. App. 177 (West 1991).  Both of 
these diagnoses therefore are of limited probative value, in 
regard to a relationship to service, when viewed in light of 
all of the evidence of record.

The veteran, on examination in August 1980, reported to the 
examiner that he injured his foot in service, was treated 
conservatively for several days, and continued to have 
trouble with the foot every since.  The examiner found a bony 
prominence over the first metatarsal, which was slightly 
tender to palpation.  X-ray study showed degenerative changes 
about the first tarsometatarsal joint.  The record does not 
show that the examiner had the opportunity to review the 
veteran's service medical records, which showed a contusion 
to the dorsum of the right foot in late May 1964, with 
negative X-ray study, and no abnormality of the foot shown.  
For the remainder of the veteran's time in service there were 
no further recorded complaints of foot disability, including 
separation examination in February 1965.  When examined for 
the reserves in 1966, the veteran reported injury to his 
right foot in "1965."  His complaints at that time were 
only of cramps in the foot and leg on long standing.  
Examination of the veteran's feet in 1966 showed no 
abnormality such as bony prominence on the dorsum of the 
right foot.

The point of the above is that the objective evidence does 
not support a diagnosis of residuals of injury to the right 
foot, based on the injury in service.  The injury in service 
was a contusion that was treated conservatively.  No bony 
involvement was shown, and at least some of the veteran's 
complaints of pain were suspected to be motivated by drug-
seeking.  Eight months after the injury no right foot 
disability was found or reported by the veteran.  The veteran 
was apparently confident that the right foot would not 
interfere with duty in the reserves, even though he reported 
prior injury with cramps in the foot and leg on long 
standing.  Cramping was not a complaint by the veteran in 
1980. 

It is for consideration that the examiner in 1980 did not 
specifically relate the current right foot anomalies to the 
injury in service.  The Board has "the authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  
The diagnosis of residuals of right foot injury, when viewed 
in light of the original injury and treatment in service, the 
absence of any residuals of disability in 1965 or 1966, and 
the lack of post-service treatment, taken together do not 
show a relationship of the injury to service.  

A showing of continuity of symptomatology after service is 
required to support a claim when the fact of chronicity in 
service is inadequately supported.  38 C.F.R. § 3.303(b).  
the veteran's testimony may provide such a showing.  If 
rejected, the Board decision must include an analysis of the 
credibility or probative value of such evidence.  Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).  

While the veteran currently reports continuation of right 
foot problems after service, related to the injury in 
service, it is for consideration that his claim in 1980 did 
not include any history of treatment for the right foot after 
service.  Further, the veteran has cast a cloud of doubt in 
regard to his credibility concerning the right foot.  His 
1980 tale of right foot injury was within the parameters of 
the facts of the service medical records.  Unfortunately, 
later recitations concerning the right foot injury include 
such reports as being in sickbay for a month, on crutches for 
a while, and fracture of the right foot.  Note that the 
report of fracture of the right foot in 1991 was followed by 
the diagnosis of post-traumatic arthritis of the right foot.  
An opinion based upon an inaccurate factual premise has no 
probative value.  Hadsell v. Brown, 4 Vet. App. 208, 209 
(1993).  Post-traumatic arthritis was not a diagnosis when 
the arthritis was first found in 1980, and right foot 
contusion in service was reported.  The post-traumatic 
arthritis diagnosis is also confused by the veteran's report 
of arthritis in multiple joints, and his claim of rheumatoid 
arthritis, not found by laboratory studies.  The Board does 
not find the veteran to be a credible historian in regard to 
the right foot and continuity of disability.

The veteran has not submitted any medical evidence showing a 
relationship between the post-service exostosis and arthritis 
of the right foot and military service, and the veteran 
himself is not shown to possess the medical expertise to 
determine the etiology of his various medical symptoms or 
their relationship to service, and his claims of medical 
causation are of limited probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's claim 
appears to rely solely on the fact that there was an injury 
to the right foot in service.  Competent supporting medical 
evidence of a relationship between arthritis and an exostosis 
found 16 years after service has not been submitted.  Given 
these fundamental facts, the benefit of the doubt doctrine is 
not for application because the overwhelming weight of the 
evidence is against the claim.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on whether new and material evidence was submitted, whereas 
the Board finds that the claim was well grounded, and decided 
the issue on the merits.  The veteran has the benefit of 
having all of the evidence of record considered, and he was 
informed that evidence showing a relationship to service was 
necessary.  The Board observes as well that the veteran's own 
statements made in support of his claim are pertinent to the 
issue of service connection; he has thus actually provided 
argument for the record on this basis.  Since the RO provided 
the veteran appropriate regulations for service connection in 
the original statement of the case in November 1994, any 
error is harmless and he is not prejudiced.  Meyer v. Brown, 
9 Vet. App. 425 (1996); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


ORDER

Service connection for residuals of right foot injury is 
denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals










	(CONTINUED ON NEXT PAGE)



 

